Citation Nr: 0927291	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  07-29 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for psychiatric disability, to 
include post-traumatic stress disorder (PTSD) and paranoid 
schizophrenia.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to May 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision by the Los 
Angeles, California Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied reopening of previously denied claims for service 
connection for psychiatric disability, including PTSD and 
paranoid schizophrenia.  In appealing that decision, the 
Veteran appears to have asserted that VA made a CUE in an 
unspecified prior rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board is remanding this case for necessary procedural 
actions.  The Veteran's claims for service connection for 
psychiatric disability have a long history.  He first sought 
service connection for psychiatric disability in a February 
1978 claim, in which he reported disabilities including a 
nervous condition.  In a November 1978 rating decision, the 
RO denied service connection for schizophrenic reaction, 
paranoid type.

In December 1999, the Veteran requested to reopen a claim for 
service connection for disorders including PTSD, stress, 
nerves, and schizophrenia.  In an April 2000 rating decision, 
the RO denied reopening of a claim for service connection for 
psychiatric disability, including schizophrenia, PTSD, 
stress, and nerves.

In May 2005, the Veteran requested to reopen a claim for 
service connection for PTSD.  In a January 2006 rating 
decision, the RO denied reopening of a claim for service 
connection for psychiatric disability, including paranoid 
schizophrenia, PTSD, stress, and nerves.  The Veteran 
appealed that decision.

In a September 2007 substantive appeal, the Veteran indicated 
that he wanted a Board hearing.  A July 2008 report of 
contact indicates that the Veteran contacted the RO by 
telephone, and stated that he wanted the Board hearing to be 
a videoconference hearing.  The Board will remand the case 
for the Veteran to be scheduled for a videoconference 
hearing.

The Veteran initiated appeal of the January 2006 rating 
decision through letters dated in June and July 2006.  He 
expressed disagreement with that rating decision.  In the 
July 2006 letter, he also asserted that there had been 
"clear and mistakable error" [sic] on the part of VA.  He 
stated that he was pursuing benefits retroactive to his 
separation from service.  With that statement, the Veteran 
appeared to be raising a claim of CUE by VA; but he did not 
indicate which rating decision or decisions contained the 
claimed CUE.  On remand, the RO should ask the Veteran to 
clarify his apparent CUE claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Board 
videoconference hearing.

2.  Ask the Veteran to state which RO 
rating decision or decisions he asserts 
contain clear and unmistakable error.

3.  After the Veteran identifies which 
rating decision or decisions he asserts 
contain clear and unmistakable error, 
adjudicate the Veteran's claim of clear 
and unmistakable error.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




